Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/27/2021 and 5/18/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Limiting Fetching from Host Submission Queue based on Free Space of Corresponding Completion Queue”.

Claim Objections
Claims 6 is objected to because of the following informalities:
Claim 6 recites “when the first completion queue head pointer is updated by the host, release a slot in the shadow completion queue has been indicated by a value of the first completion queue head pointer before updated”
Examiner suggests: “when the first completion queue head pointer is to be updated by the host, release a slot in the shadow completion queue indicated by a value of the first completion queue head pointer before the update” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “determine the number of commands”; “with the number of free slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4 recite the limitations “the number of commands that have already been fetched”; “the number of the plurality of slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the number of free slots in the shadow queue”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “determine the number of commands”; “with the number of free slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the number of the plurality”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “determine the number of commands”; “with the number of free slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations “the number of free slots of the virtual queue”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “determine the number of commands”; “with the number of free slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations “the number of commands that have already been fetched”; “the number of the plurality of slots”.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned above inherit one or more of the above issues by dependence.
	The above issues may generally be resolved by replacing “the” with “a”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

	None of the cited prior art of record appear to teach or suggest:
	A memory system comprising:
a nonvolatile memory; and
a controller electrically connected to the 5nonvolatile memory and configured to control the nonvolatile memory and execute communication with a host in conformity with a standard of NVM express, wherein the controller is configured to:
10when fetching a command from a first submission queue, determine the number of commands to be fetched with the number of free slots among a plurality of slots included in a first completion queue as an upper limit, the first completion queue being associated with 15the first submission queue; and
fetch the determined number of commands from the first submission queue.
	
In construing the claims, a first submission queue and a first completion queue are interpreted as the corresponding SQ and CQ in the NVMe standard, as per execute communication with a host in conformity with a standard of NVM express.

	The prior art makes several relevant disclosures:
	Benisty US 10,740, 243 
Controller capable of fetching from an assigned SQ, and preventing further fetching when the corresponding CQ is full [C2, p2].
	Benisty US 2018/0341410
		Approximating empty space in CQ [0086].
	Frazier US 2002/0091852
Manage transfers between requester and responder, where the amount of data in a transmission is limited by buffer space at the requester [0054].
	Kim US 2016/0117119
Controller capable of fetching from an assigned SQ, and preventing further fetching when the corresponding CQ is full [Fig. 4].
	Mukherjee US 8,521,921
DMAC limits outgoing transmissions to an RX FIFO to a set number [Figs. 1, 4][CLM 1].
	Richter US 2018/0349026
Reduce fetch overhead by accumulating CMDs in SQ before fetching [0018].
Fukuchi US 2018/0285073
Setting a maximum number of CMDs to fetch from SQ based on a burst size [0076, 0099]; bursting to improve efficiency [0146].
	Shah US 2002/0055993
		Credit-based system for controlling use of send and receive buffers [CLM 6, 23].
Tseng US 2018/0203605 [IDS]
	Prevent a device command queue from becoming too full from one SQ [0074].
Gissin US 2018/0157445 [IDS]
	Host checks SSD buffer capacity, and sends IO based on space in SSD buffer [0007].
	Qiu US 2018/0314450 [IDS]
Storage adapter on storage device checks a size of a write or read, allocates a smaller space, and modifies the command to manage access [Figs. 3-4].

	However, none of the cited prior art of record teach the above highlighted features. At best, the cited prior art either indicates to stop fetching when no space is available in the CQ, or to implement additional storage space in the storage device to allow additional fetching from the SQ [Benisty ‘243].
	Other prior art more generally discuss managing flow by setting a limit on the transmissions allowed [Fukuchi; Shah; Olson; Mukherjee; Frazier]. Often, the considered send and receive queues are on different devices, and the controls are placed on the amount of data being returned. In contrast, the claims pertain to communications involving a host SQ and CQ compliant with a NVME standard, and where the controls are placed on the number of commands being fetched from the SQ, where the control is based on the capacity of the CQ of the host.
	None of the cited prior art appear to teach or suggest determining a number of commands to fetch from an SQ based on a number of free slots in the corresponding CQ. Where the prior art does disclose fetching a determined number of commands, the determined quantity does not appear to be specifically limited to the number of free slots in the CQ in an NVMe-compliant system.
	Accordingly, claim 1 appears to contain allowable subject matter. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136          

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136